Citation Nr: 0419254	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-05 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected syncope.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to July 
1966.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office (RO) in Denver, Colorado.  In an April 2003 decision, 
the Board denied the claims on appeal.

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In April 2003, the parties filed a Joint 
Motion to Remand.  By Order dated in April 2001, the Veterans 
Claims Court vacated the Board's April 2003 decision, and 
remanded the case pursuant to 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2002, the Board undertook additional development 
of the issues entitlement to an initial rating in excess of 
10 percent for syncope and entitlement to TDIU pursuant to 
authority granted by 38 C.F.R.§ 19.9(a)(2) (2002).  
Thereafter, the Board provided notice of the development and 
then decided the appeal.  That regulation was invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. May 1, 2003).  The development in 
regard to these issues has been completed.  However, in view 
of the Federal Circuit's opinion, the case must be remanded.  

In view of the above, and to ensure full compliance with due 
process requirements, this case is remanded to the RO for the 
following actions:

1.  The RO should readjudicate the 
veteran's claims for entitlement for an 
evaluation in excess of 10 percent for 
syncope and TDIU in light of the evidence 
received since its supplemental statement 
of the case issued in August 2001.  

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case in regard to these 
issues.

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




